     Case 2:12-cr-00170 Document 107 Filed 07/01/20 Page 1 of 4 PageID #: 333



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 2:12-00170

VERNON PETERS, III


            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On June 30, 2020, the United States of America

appeared by Joshua C. Hanks, Assistant United States Attorney,

and the defendant, Vernon Peters, III, appeared in person and by

his counsel, Gerald M. Titus, III, for a hearing on the petition

on supervised release and amendments thereto submitted by United

States Probation Officer Amy Berry-Richmond.             The defendant

commenced a thirty-month term of supervised release in this

action on October 16, 2017, as more fully set forth in the

Supervised Release Revocation and Judgment Order entered by the

court on June 23, 2017.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:12-cr-00170 Document 107 Filed 07/01/20 Page 2 of 4 PageID #: 334



           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found that the defendant has violated the conditions of

supervised release in the following respects:          (1) the defendant

committed the state offense of unlawful assault on March 26,

2018, as evidenced by his plea of guilty and his sentencing to a

term of one to five years in the Circuit Court of Raleigh

County, West Virginia, on November 27, 2018; and (2) the

defendant committed a state offense when he was found in

possession of 52 marijuana plants at his residence on or about

March 27, 2018; all as admitted by the defendant on the record

of the hearing and all as set forth in the petition on

supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.




                                     2
  Case 2:12-cr-00170 Document 107 Filed 07/01/20 Page 3 of 4 PageID #: 335




             And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

FIFTEEN (15) MONTHS, with no further term of supervised release

imposed.



             The court makes the recommendation to the Bureau of

Prisons that drug and alcohol treatment be made available to the

defendant.



             The defendant was remanded to the custody of the

United States Marshal.




                                     3
  Case 2:12-cr-00170 Document 107 Filed 07/01/20 Page 4 of 4 PageID #: 336



          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                   DATED:   July 1, 2020




                                     4
